                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JANE DOE 1, et al.,                               Case No.18-cv-02349-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                           ORDER RE DEFENDANTS’
                                                 v.                                        JURISDICTIONAL DISCOVERY
                                  10
                                                                                           REVIEW AND PRODUCTION
                                  11     KIRSTJEN NIELSEN, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On September 7, 2018, the Court granted plaintiffs’ request to conduct jurisdictional

                                  14   discovery of the nature of the agency action at issue and set a schedule for the completion of such

                                  15   discovery by November 7, 2018. Dkt. No. 102.

                                  16          On October 4, 2018, defendants moved for an extension of time. Dkt. No. 105. At the

                                  17   hearing on the matter, defendants represented that only a few thousand pages remained to be

                                  18   reviewed and produced, and that they would be able to complete production by December 7, 2018.

                                  19   Dkt. No. 132. Based on those representations, on November 6, 2018 the Court ordered defendants

                                  20   to complete production by December 7, 2018 and ordered the parties to complete all jurisdictional

                                  21   discovery by January 7, 2019. Dkt. No. 133.

                                  22          On December 7, 2018, defendants advised the Court that they had not been able to fully

                                  23   comply with the Court’s November 6, 2018 discovery order and were unable to commit to a date

                                  24   of compliance. Dkt. No. 137.

                                  25          The Court held a telephonic discovery conference on December 14, 2018. Dkt. No. 139.

                                  26   At the conference, defendants provided an update regarding the status of their review and

                                  27   production efforts. Defendants estimate that between the Department of State and United States

                                  28   Citizenship and Immigration Services (“USCIS”), approximately 20,000 documents remain to be
                                   1   reviewed. Defendants advised the Court that the “first line” review of collected documents for

                                   2   privilege, confidentiality, and responsiveness is being conducted solely by agency counsel. The

                                   3   Department of Justice (“DOJ”) attorneys assigned to this case are not assisting with this initial

                                   4   review. Defendants advised the Court that these DOJ attorneys are not sufficiently familiar with

                                   5   the agencies’ respective areas of law and applicable privileges to be able to meaningfully assist

                                   6   with this initial review.

                                   7           The Court is disappointed to learn that defendants’ representations as recently as

                                   8   November 6 about the volume of documents to be reviewed and the time required to review them

                                   9   were wildly inaccurate. The Court is also concerned that defendants’ collection and review of

                                  10   electronically stored information has been unduly delayed as a result of too few knowledgeable

                                  11   personnel actually engaged in the collection and review, and a failure to timely enlist the

                                  12   appropriate technical expertise in extracting electronically stored information. See Dkt. No. 137 at
Northern District of California
 United States District Court




                                  13   3, 5. Moreover, the parties appear not to have engaged in the type of discussion contemplated by

                                  14   Federal Rule of Civil Procedure 26(f)(3)(C) and this District’s E-Discovery (ESI) Guidelines to

                                  15   ensure the efficient and cost-effective review and production of electronically stored information.

                                  16           The Court’s primary objective now is to facilitate the expeditious review and production of

                                  17   the remaining documents. To that end, the Court orders as follows:

                                  18           Counsel for the parties shall participate in a candid discussion of: (1) the sources,

                                  19   custodians, and search methodology defendants have used and are using to collect, review, and

                                  20   produce documents responsive to plaintiffs’ document requests; and (2) strategies for identifying,

                                  21   prioritizing, and expediting the production of documents that are most important for assessing

                                  22   whether a final agency action supporting plaintiffs’ Administrative Procedure Act claim exists.

                                  23   The discussion may take place by telephone conference, video conference, or in person (or some

                                  24   combination thereof). Defendants shall ensure that knowledgeable agency counsel for the

                                  25   Department of State and USCIS participate in the discussion. The parties shall conduct this

                                  26   discussion no later than December 31, 2018.

                                  27           Nothing in this order precludes plaintiffs from seeking leave of Court to notice a Rule

                                  28   30(b)(6) deposition of one or more defendants regarding their efforts to comply with plaintiffs’
                                                                                          2
                                   1   discovery requests. The Court hopes that the discussion of counsel that the Court has ordered will

                                   2   make such a deposition unnecessary.

                                   3          Once defendants know how many documents remain to be reviewed and produced, they

                                   4   shall advise plaintiffs and report to the Court regarding a schedule for completing the remaining

                                   5   document production. The Court expects to receive this report no later than December 31, 2018.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 14, 2018

                                   8

                                   9
                                                                                                   VIRGINIA K. DEMARCHI
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
